DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on June 7, 2022 is acknowledged.
Claim 18 fails to comply with 37 CFR 1.121(c) because it does not properly reflect the changes to the claim.  The strike through shows “[the]a.”  Future amendments failing to strictly comply with 37 CFR 1.121 will be held non-responsive.

Election/Restrictions
Applicant’s election without traverse of Group I and Species B (figures 7-36) in the reply filed on December 13, 2021 is acknowledged. 
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13, 2021. 

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a pressurized gas” in line 11.  It appears to be a double inclusion of the “pressurized fluid” recited in line 2.
Claim 1 recites “pressurized fluid” in line 12.  It appears to be a double inclusion of the “pressurized fluid” recited in line 2.  It appears that an article is missing before the term “pressurized.”
Claim 8 recites the limitation “one or more gas lumen” in line 2.  It appears to be a double inclusion of the “at least one gas lumen” recited in claim 1, line 3.

Claim Rejections - 35 USC § 102
Claim(s) 1-10, 18 and 21 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldermann (5,944,507). 
Feldermann discloses a dual spray nozzle tip assembly comprising:
an elongated body defining a fluid lumen (cavity of pipe 14) and at least one gas lumen 24 between a distal end 12a and a proximal end 12b;
said elongated body including at least an attachment profile (profile of inlet end 12a) provided along the distal end, a straight portion (portion between inlet end 12a and outlet end 12b, i.e., the portion having duct 24), and an outlet region (region at the outlet end 12b) along the proximal end, a bend portion (portion of the ducts 22’ in the burner block 16; the passageway 22’ is bent or at an angle relative to the longitudinal axis) positioned along a length (longitudinal length of the burner 10) of the elongated body between the straight portion and the outlet region;
said outlet region defines a shear nozzle (outlet of cap assembly 52a, figure 7a) in communication with the fluid lumen and at least one gas outlet 50, 22’ in communication with the at least one gas lumen, said shear nozzle and at least one gas outlet are positioned along the proximal end;
wherein the outlet region is configured to direct a pressurized gas from the at least one gas outlet and to direct fluid from the shear nozzle in a fluid spray pattern;
a recess (space/recess formed by conical surface 20a’);
a major axis (axis in/out of the page in fig. 7a) and a minor axis (vertical axis in fig. 7a) (in Feldermann, the major axis and the minor axis are equal in length);
an elongated cylindrical shape defined by a first member 14 and a second member 12;
at least one flat portion 38;
an acute angle (5-10 degrees; see fig. 2) between about 0 degrees and about 60 degrees, and about 35 degrees (10 degrees is about 35 degrees).

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.  
Applicant argues that Feldermann’s ducts 22’ are straight.  The term bend is defined as: to for from a straight form into a curved or angular one.  Dictionary.com.  ducts 22’ are at an angular form relative to the longitudinal axis.
Appicant argues that Feldermann’s ducts 22’ are positioned at the outlet region and between a straight portion and the outlet region.  Ducts 22’ are between positioned between the outlet end 12b and the straight portion (the portion having duct 24).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK